DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 54-56, 58-67, and 69-73 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Burton (US 2008/0039698 A1).
Re claim 54, Burton teaches a system for assessing a risk of a mental condition in an individual using eye monitoring, comprising: a processor in communication with an eye tracker device (see paragraph 0181), wherein the processor receives from the eye tracker device both eye-movement data indicative of eye movements of the individual with respect to a dynamic visual stimulus displayed to the individual and blink data indicative of blink responses of the individual to the dynamic visual stimulus displayed to the individual (see paragraphs 0115-0121), and wherein the processor synchronizes the received blink data and the received eye- movement data with the dynamic visual stimulus (see paragraph 0181); and a local display in communication with the processor that, in response to the processor identifying a period of blink inhibition in the synchronized blink data and determining for the identified period of blink inhibition at least one spatial fixation location from the synchronized eye-movement data for the individual, presents a mapping of perceived temporal and spatial salience with respect to the dynamic visual stimulus in an assessment interface indicative of a presence or absence of an autism spectrum disorder for the individual (see paragraphs 0080, 0084, 0085, 0088, 0089, 0130).
	Re claim 55, Burton teaches wherein the processor, in response to receiving the eye- movement data indicative of eye movements for the individual with respect to the dynamic visual stimulus, determines a plurality of fixation locations with respect to the dynamic visual stimulus and compares the plurality of fixation locations with the dynamic visual stimulus at a contemporaneous portion of the dynamic visual stimulus (see paragraph 0148).
	Re claim 56, Burton teaches wherein the contemporaneous portion of the stimulus comprises the entirety of the stimulus (see 0021-0023).
	Re claim 58, Burton teaches wherein the processor synchronizes both the received blink data and the received eye-movement data with the dynamic visual stimulus by time-locking the received blink data and the received eye-movement data with the dynamic visual stimulus (see paragraphs 0004, 0012, 0020-0021 and 0023).
	Re claim 59, Burton teaches the blink data corresponds to a rate of change of the individual's pupil size (see paragraphs 0004, 0012, 0020-0021, 0023, and 0134).
	Re claim 60, Burton teaches wherein the blink data corresponds to eyelid closure of the individual (see paragraphs 0004, 0012, 0020-0021, 0023, and 0134).
	Re claim 61, Burton teaches wherein the processor generates the mapping of perceived temporal and spatial salience by comparing at least one of the time-locked blink data and the time-locked eye-movement data to predetermined control group data (see paragraphs 0021-0023).
	Re claim 62, Burton teaches wherein the processor, in response to synchronizing the received blink data and the received eye-movement data with the dynamic visual stimulus, identifies a pattern of blink inhibition in the synchronized blink data (see paragraph 0181).
	Re claim 63, Burton teaches wherein the processor, in response to identifying the pattern of blink inhibition in the synchronized blink data, determines at least one delta parameter by comparing a parameter of the pattern of blink inhibition in the synchronized blink data with a parameter of event data related to the dynamic visual stimulus (see paragraph 0181).
	Re claim 64, Burton teaches wherein the local display further presents the at least one delta parameter in the assessment interface indicative of the presence or absence of the autism spectrum disorder for the individual (see paragraph 0134).
	Re claim 65, Burton teaches wherein the parameter of the event data comprises a predetermined time-stamped event retrieved by the processor from a database (see paragraph 0124 and 0130).
	Re claim 66, Burton teaches wherein the parameter of the event data comprises a time value (see paragraph 0181).
Re claim 67, Burton teaches wherein the event data corresponds to one or more of the following: physical events within the dynamic visual stimulus, and affective events within the dynamic visual stimulus (see at least 0004, 0012, 0020-0021, 0023, and 0134).
	Re claim 69, Burton teaches wherein the pattern of blink inhibition comprises a mean blink rate for the individual during the dynamic visual stimulus (see paragraph 0021-0023).
	Re claim 70, Burton teaches wherein the pattern of blink inhibition comprises a moment- by-moment blink rate for the individual (see paragraph 0181).
	Re claim 71, Burton teaches wherein the pattern of blink inhibition comprises a measure of an instantaneous blink rate for the individual at a certain time point as compared to a mean blink rate for the individual (see paragraphs 0021-0023).
	Re claim 72, Burton teaches wherein the pattern of blink inhibition comprises a measure of an instantaneous blink rate for the individual at a certain time point as compared to a mean blink rate for a control group (see paragraphs 0021-0023).
	Re claim 73, Burton teaches wherein the pattern of blink inhibition comprises a measure of an instantaneous blink rate for the individual as compared to measure of variance in a mean blink rate for the individual (see paragraphs 0004, 0012, 0020-0021, 0023, and 0134).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 57 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 2008/0039698 A1) and further in view of Noguchi et al (US 20100036290 A1).
	Re claim 57, Burton does not explicitly disclose wherein the period of blink inhibition is identified via a comparison between the received blink data and a chance probability of blinking specific to the individual.
	However Noguchi et al discloses the period of blink inhibition is identified via a comparison between the received blink data and a chance probability of blinking specific to the individual in at least 0042 and 0189-0190.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Burton to include the period of blink inhibition is identified via a comparison between the received blink data and a chance probability of blinking specific to the individual as taught by Noguchi et al for the predictable result of accurate estimation of the arousal level which is applicable to unspecified object persons without being affected by the object person's situations.
	Re claim 68, Burton does not explicitly disclose wherein the pattern of blink inhibition comprises a comparison between the blink data of the individual and a chance probability of blinking associated with the individual.
	However Noguchi et al discloses wherein the pattern of blink inhibition comprises a comparison between the blink data of the individual and a chance probability of blinking associated with the individual
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Burton to include wherein the pattern of blink inhibition comprises a comparison between the blink data of the individual and a chance probability of blinking associated with the individual as taught by Noguchi et al for the predictable result of accurate estimation of the arousal level which is applicable to unspecified object persons without being affected by the object person's situations.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10987043. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include the same limitations including blink stimulus, processing on a processor, and engagement measurements as some examples.  Both claim sets appear to display an anticipatory relationship over each other due to similar or the same limitations being present in both.
Claims 54-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10052057. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include the same limitations including blink stimulus, processing on a processor, and engagement measurements as some examples.  Both claim sets appear to display an anticipatory relationship over each other due to similar or the same limitations being present.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US-20070265507-A1



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872